Citation Nr: 0020095	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Duke's B3 colon carcinoma status post resection transverse 
colon and hemicolectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1991 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which granted service connection for the veteran's Duke's B3 
colon carcinoma status post resection transverse colon and 
chemotherapy and colostomy.  The RO assigned a 10 percent 
rating, effective August 8, 1991, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Codes 7343-7329.  The veteran has 
relocated to Arlington, Texas, and the Waco RO now has 
jurisdiction over this claim.

This matter was previously before the Board in June 1996, at 
which time it was remanded for further development of the 
evidence.

In November 1998, the RO increased the evaluation for the 
veteran's Duke's B3 colon carcinoma status post resection 
transverse colon and hemicolectomy from 10 to 30 percent, 
effective August 8, 1991.  The disability was evaluated under 
38 C.F.R. § 4.114, Diagnostic Codes 7343-7301.  On a claim 
for an original or increased rating, the veteran is generally 
presumed to be seeking the maximum benefit allowed by law; 
thus, such claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The evidence does not show that the veteran's Duke's B3 
colon carcinoma status post resection transverse colon and 
hemicolectomy has been productive of severe adhesions with 
definite partial obstruction shown by X-ray study, frequent 
and prolonged episodes of severe colic, distention, nausea or 
vomiting following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.

2.  The evidence does not show that the veteran's Duke's B3 
colon carcinoma status post resection transverse colon and 
hemicolectomy has been productive of severe symptoms.

3.  The evidence does not show that the veteran's Duke's B3 
colon carcinoma status post resection transverse colon and 
hemicolectomy has been productive of new growths which are 
malignant and exclusive of skin growths.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for Duke's B3 colon carcinoma status post resection 
transverse colon and hemicolectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7301, 7329 and 7343 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims has held that a claim 
placed in 

appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from August 8, 1991 through to the present is now before the 
Board.

The veteran's Duke's B3 colon carcinoma status post resection 
transverse colon and hemicolectomy may be rated under 
38 C.F.R. § 4.114, Diagnostic Codes 7301, 7329 and 7343.  
Section 4.114 provides that the ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  One 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the 
disability warrants such an elevation.

Diagnostic Code 7301 provides that ratings for adhesions of 
the peritoneum will be considered when there is a history of 
an operative, traumatic, or infectious process involving the 
intra-abdominal area.  In addition, there must be at least 
two of the following: disturbance of motility, actual partial 
obstruction, reflex disturbances, and the presence of pain.  
Under this diagnostic code, a 30 percent evaluation requires 
moderately severe adhesions with partial obstruction 
manifested by delayed motility of a barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by X-ray study, frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (1999).

Diagnostic Code 7329 provides a 40 percent rating for 
resection of the large intestine with severe symptoms, 
objectively supported by examination findings.  38 C.F.R. 
§ 4.114, Diagnostic Code 7329 (1999).

Diagnostic Code 7343 provides a 100 percent evaluation for 
new growths which are malignant and exclusive of skin 
growths.  It is noted that the rating under Diagnostic Code 
7343 will be continued for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  If at that point, there has been no 
local recurrence or metastases, the rating will be made on 
the basis of residuals.  38 C.F.R. § 4.114, Diagnostic Code 
7343 (1999).

II.  Factual Background

On VA medical examination in April 1992, the veteran reported 
that he experienced abdominal pain on average about once or 
twice a week.  He also had pain in the lumbar areas.  His 
bowel movements had been normal and he had no blood in the 
stools.  His appetite was good and he had gained 25 pounds in 
the last year.  His urination was normal.  He also reported 
that he was unemployed.  Examination of his abdomen revealed 
that it was obese, soft and nontender.  He had a well-healed 
and depressive surgical scar in the midline extending from 
the epigastric area to the lower abdomen.  He also had a 
well-healed surgical scar across the right upper quadrant of 
his abdomen, residuals of a temporary colostomy.  A rectal 
digital examination was normal.  There was a firm, hard mass 
palpable in the right epigastric area which the veteran had 
had since May 1991.  It was nontender.  X-ray examination of 
his abdomen revealed a normal bowel gas pattern and no 
abnormal masses or calcifications.  It was noted that he had 
multiple surgical clips in his abdomen.  The pertinent 
diagnosis was status post left hemicolectomy and left 
nephrectomy for Duke's B3 colon carcinoma in December 1989 
with cholecystectomy at the same time.

Outpatient treatment records from Wilford Hall U.S. Air Force 
Medical Center show that the veteran was assessed as having 
abdominal pain in June 1992.

Hospital records from Wilford Hall U.S. Air Force Medical 
Center show that the veteran was admitted for treatment of a 
ventral hernia in December 1992.  At that time, an 
examination revealed that his abdomen was soft and that his 
bowel sounds were normal.

Outpatient treatment records from Wilford Hall U.S. Air Force 
Medical Center show that colonoscopies of the veteran in 
April 1993 and June 1994 revealed normal findings.

Hospital records from Wilford Hall U.S. Air Force Medical 
Center show that the veteran was admitted for treatment of 
abdominal pain, nausea, vomiting in July 1994.  At that time, 
an examination revealed that his abdomen was soft and that 
his bowel sounds were normal.  He had minimal tenderness in 
the left side and a well-healed incision in the midline.  
There were no peritoneal signs.  When he was released later 
that month, he was diagnosed as having acute abdominal pain.

Additional outpatient treatment records from Wilford Hall 
U.S. Air Force Medical Center show that an examination of the 
veteran's abdomen in August 1994 revealed a midline scar 
which was healing well.  It was noted that he reported that 
his bowel function was good.  A June 1995 colonoscopy 
revealed that the veteran had three colon polyps.  A June 
1996 colonoscopy did not reveal any evidence of disease.  In 
May 1997, an examination of his abdomen revealed a well-
healed midline scar and no masses.

On VA medical examination in July 1997, the veteran reported 
that he was employed and that he experienced occasional 
abdominal pain.  Examination revealed that he had a well-
healed, midline, 13-inch scar from the xiphoid to the pubis.  
There was a slight keloid formation and no evidence of 
herniation or weakness.  Some firmness to the right of the 
pararectal muscle in his right upper quadrant was detected.  
The pertinent diagnosis was postoperative status resection of 
the left colon for B3 Duke's colon cancer, no history of 
recurrence.

In an August 1997 addendum, the physician who conducted the 
July 1997 VA medical examination reported that the veteran's 
Duke's B3 colon carcinoma status post resection transverse 
colon and hemicolectomy was productive of symptoms which were 
mild, occasional and probably of only minor significance.

III.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his Duke's B3 colon carcinoma status post 
resection transverse colon and hemicolectomy (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.  In addition, the Board finds that the 
facts relevant to the issue on appeal have been properly 
developed and that the VA duty to assist the veteran has been 
satisfied.

On the basis of the foregoing evidence, the Board is of the 
opinion that an evaluation in excess of 30 percent is not 
warranted for the veteran's Duke's B3 colon carcinoma status 
post resection transverse colon and hemicolectomy under the 
provisions of Diagnostic Code 7301.  Under this code, a 50 
percent evaluation requires that the evidence show that the 
veteran has had severe adhesions with definite partial 
obstruction shown by X-ray study, frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  This is not 
demonstrated by the evidence.  Specifically, the evidence is 
devoid of any report or clinical finding that the veteran has 
had severe adhesions with definite partial obstruction shown 
by X-ray study.  In addition, while the evidence does show 
that he experienced some nausea and vomiting in July 1994, it 
does not show that these symptoms were frequent or prolonged.  
Likewise, there is no evidence that he has experienced 
frequent and prolonged episodes of severe colic or distention 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  Thus, an 
evaluation in excess of 30 percent is not warranted for the 
veteran's Duke's B3 colon carcinoma status post resection 
transverse colon and hemicolectomy under Diagnostic Code 
7301.

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's Duke's B3 colon carcinoma 
status post resection transverse colon and hemicolectomy 
under Diagnostic Code 7329.  Under this code, a 40 percent 
evaluation will be assigned when the evidence shows severe 
symptoms which are objectively supported by examination 
findings.  This has not been demonstrated by the evidence.  
The April 1992 VA examination report shows that the veteran's 
abdomen was soft and nontender and that he was without any 
abnormal masses or calcifications.  Hospital records from 
Wilford Hall U.S. Air Force Medical Center show his abdomen 
was soft and that his bowel sounds were normal at the time of 
his hospitalizations in 1992 and 1994.  Outpatient treatment 
records from Wilford Hall U.S. Air Force Medical Center show 
that although the colonoscopy in June 1995 revealed three 
colon polyps, the colonoscopy in June 1996 revealed normal 
findings.  In addition, the July 1997 VA examination report 
shows that the scar was well-healed and that there was no 
evidence of weakness.  Moreover, in his August 1997 addendum, 
the VA physician who conducted the July 1997 examination 
specifically reported that the veteran's Duke's B3 colon 
carcinoma status post resection transverse colon and 
hemicolectomy was productive of symptoms which were very 
mild, occasional, and of minor significance.  Thus, the 
evidence does not show that the veteran's Duke's B3 colon 
carcinoma status post resection transverse colon and 
hemicolectomy has been productive of severe symptoms.  
Consequently, an evaluation in excess of 30 percent is not 
warranted for this disability under Diagnostic Code 7329.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's Duke's B3 colon carcinoma status post 
resection transverse colon and hemicolectomy under Diagnostic 
Code 7343.  The evidence does not show that this disability 
has been productive of new growths which are malignant and 
exclusive of skin growths.  Rather, the medical records from 
both the VA and Wilford Hall U.S. Air Force Medical Center 
show that examinations of his abdomen were negative for any 
malignant growths or masses.

For the reasons noted above, the Board finds that the 
severity of the veteran's service-connected Duke's B3 colon 
carcinoma status post resection transverse colon and 
hemicolectomy disability does not warrant an evaluation in 
excess of 30 percent under Diagnostic Code 7301, 7329 or 
7343.  As provided in 38 C.F.R. § 4.114, separate ratings 
under Diagnostic Codes 7301 and 7329 may not be combined, 
although an elevated single evaluation may be assigned if the 
severity of the overall disability warrants such an 
elevation.  The Board finds that such an elevated single 
evaluation is not warranted by the evidence of record, 
especially in light of the examiner's opinion rendered in the 
August 1997 addendum to the July 1997 examination report that 
the veteran's symptoms were very mild and occasional.  

In the November 1998 Supplemental Statement of the Case the 
RO held that this case did not present such an exceptional or 
unusual disability picture as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  The Board concurs with the RO as to this matter.  
While the evidence shows that he was hospitalized in December 
1992 and July 1994, it also shows that his hospitalization in 
December 1992 was due to a ventral hernia.  As such, the 
evidence does not show that he has been hospitalized 
frequently for his Duke's B3 colon carcinoma status post 
resection transverse colon and hemicolectomy.  In addition, 
while the April 1992 VA examination report shows that he was 
unemployed, it does not show that his unemployed status was 
caused by his Duke's B3 colon carcinoma status post resection 
transverse colon and hemicolectomy.  Moreover, the most 
recent VA examination report shows that he was employed.  
Thus, the evidence does not show that his Duke's B3 colon 
carcinoma status post resection transverse colon and 
hemicolectomy has interfered with his employment.  Therefore, 
the Board finds that the evidence reflects that the overall 
disability picture does not rise to a level which would 
warrant an evaluation in excess of 30 percent for the 
veteran's Duke's B3 colon carcinoma status post resection 
transverse colon and hemicolectomy.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 3.321(b)(1) (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides 
a basis on which to a assign higher disability evaluation the 
one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an evaluation in excess of 30 
percent for the veteran's Duke's B3 colon carcinoma status 
post resection transverse colon and hemicolectomy.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

An evaluation in excess of 30 percent for Duke's B3 colon 
carcinoma status post resection transverse colon and 
hemicolectomy is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 


